Citation Nr: 0911767	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  04-40 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The Board previously remanded this claim for further 
development in May 2007.


FINDINGS OF FACT

1.  The Veteran sustained a lower back injury while engaged 
in combat.

2.  No competent evidence of record indicates the Veteran's 
current lower back disability is related to the Veteran's 
military service.  


CONCLUSION OF LAW

The current low back disability was not incurred in or 
aggravated by service and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103(a); 5103A; 5107; 38 C.F.R. § 3.159.  The 
notice requirements with respect to the Veteran's service 
connection claim were accomplished in September 2002 and 
February 2005 letters to the Veteran, which was provided 
before the readjudication of his claim.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  
Importantly, the Veteran's service, VA, and private treatment 
records have been obtained.  The Veteran has not requested a 
hearing with respect to his present claim and the Board does 
not have notice of any additional relevant evidence which is 
available but not of record.  Additionally, the AMC/RO has 
fully complied with the May 2007 Board remand.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim, and no further assistance to the 
Veteran with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis, is manifest to a compensable degree within one 
year after separation from service then the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

As the Veteran's DD-214 indicates his receipt of the of the 
Purple Heart and his service treatment records document his 
combat related injury, the Board finds he is entitled to the 
relaxed evidentiary standard of proof.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  However this relaxed 
standard only relates to establishing the presence of an in 
service injury, not to whether the present disorder is 
related to such injury.  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).  Accordingly, the Board's analysis will assume an in-
service back injury, but center on whether the evidence of 
record supports the Veteran's contention that his in service 
back injury is related to current disability.  

The Veteran's service treatment record does not reflect any 
treatment related to his back.  An August 1967 service 
treatment record does indicate the Veteran injured his right 
knee after his vehicle hit a mine, but no treatment is noted 
related to the Veteran's back.  A March 1968 surgery note 
recorded the Veteran's pilonidal cystectomy and documented 
the Veteran's knee disorder treatments.  A May 1968 medical 
report noted the numerous medical conditions for which the 
Veteran was treated while in service and the doctor 
specifically concluded that the Veteran was fit to return to 
civilian life.  Notably no service treatment record mentions 
any treatment related to the Veteran's back, not even those 
associated with the treatment of the Veteran's other combat 
related injuries.

In September 1970 and September 1975, the Veteran was 
provided VA examinations in unrelated claims.  Both 
examinations note the Veteran's complaints of pain related to 
service; however, in neither examination did the Veteran 
mention any problems associated with his back.  Further, no 
back disability was diagnosed by the VA examiners upon 
physical examination. 

A January 1996 private treatment record is the first notation 
of record documenting the Veteran's complaints of lower back 
pain.  A September 2000 private clinic report notes that the 
Veteran complained of "a four to five year history of low 
back pain."  An October 2000 private MRI report records the 
Veteran's diagnosis with grade I spondylolisthesis at L5-S1 
with epidural lipomatosis and a far lateral large left disc 
herniation at the L5-S1.  None of these treatment records, or 
the many other private treatment records submitted by the 
Veteran, indicate these conditions were caused or aggravated 
by the Veteran's military service.  

In January 2003, the Veteran was provided a VA examination.  
At this time the examiner recorded the Veteran's account of 
in service back injuries and treatments, and post service 
surgeries.  The examiner also conducted an appropriate 
physical examination.  The examiner did not review the 
Veteran's claims folder or any service related documentation 
at this time.  Based on this, the examiner included under the 
heading, "Diagnosis," "degenerative disc disease with 
probable healed fracture lumbar vertebra and bulging disc," 
and "blast injury to the lumbosacral spine...in the 
military."

In August 2007, the Veteran was provided a VA examination 
related to his present claim.  The examiner extensively 
reviewed the Veteran's service and post service treatment 
records, and conducted a physical examination of the Veteran.  
Further, the examiner noted the Veteran's account of the 
disorder and considered it in light of the available 
evidence.  Subsequently, the examiner diagnosed the Veteran 
with spondylolisthesis L5-S-1, status post laminectomy with 
fusion of L5-S1 and left lower extremity radiculopathy 
secondary to this condition.  The examiner then opined that 
the Veteran's "Spondylolisthesis cannot be related to [his] 
service or his right knee condition without the resort to 
speculation."

The Veteran's own opinion that his current lower back 
disorder is related to service is not enough to support his 
claim.  Lay persons, such as the Veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, his opinion alone is insufficient to provide the 
necessary nexus between his in service back injury and his 
current back disorder.  Significantly, the first post service 
notation of any lower back pain or injury is a January 1996 
private treatment note, which is many years (28 years) after 
the Veteran separated from service and fails to indicate the 
condition is related to the Veteran's military service.  
Additionally, at two VA examinations in September 1970 and 
September 1975, the Veteran did not mention any complaints of 
back pain.  Moreover, at a September 2000 private clinic 
visit the Veteran indicated he only experienced back pain 
beginning in 1995 or 1995.  These factors taken together 
weigh against any claim that the Veteran experienced symptoms 
since separation from service.  

The Board also finds the January 2003 VA opinion insufficient 
to grant the Veteran's service connection claim.  Though the 
examiner lists under the heading "Diagnosis," "blast 
injury to the lumbosacral spine...in the military," no medical 
reasoning or logic is provided for this conclusion.  Indeed, 
if read literally, it is not a diagnosis at all, but instead 
simply a description of a past event.  In any case, the 
examiner did not review the Veteran's claims folder or 
indicate that the significant gap before medically documented 
symptoms was considered.  Absent sufficient clinical data or 
medical reasoning for this conclusion, if indeed it is a 
conclusion relating current disability to service, the 2003 
VA examination report provides an insufficient basis to grant 
the Veteran's service connection claim.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  

We are left then, with no competent medical opinion of record 
linking the Veteran's in service injury to his current lower 
back disorder.  Importantly, the August 2007 VA examiner was 
unable to link the Veteran's in service injury to his current 
lower back injury without resorting to speculation, and 
service connection may not be granted based on speculation or 
a remote possibility.  38 C.F.R. § 3.102.  Moreover, the 
first record of any lower back injury is some 28 years after 
the Veteran separated from service (1968-1996), which also 
weighs against the Veteran's service connection claim.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As 
previously indicated, the Veteran's service and post service 
treatment/examination records contradict any assertion of a 
chronic back problem since service.  Essentially, there are 
no probative pieces of evidence that support the Veteran's 
assertion that his current lower back disorder is related to 
his military service or that he has experienced continuous 
symptoms related to his in service injury.  The greater 
weight of the evidence being against the claim for service 
connection, a basis upon which to establish service 
connection has not been presented and the appeal is denied. 


ORDER

Service connection for a low back disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


